Per Curiam.
The final order in the summary proceeding based on non-payment of the February rent was conclusive against the tenant’s claim that the landlord agreed to apply the security to the rent for February. There being no proof as to the issuance of a warrant in the summary proceeding, the term did not end until the removal of the tenant from the premises. (Cornwell, v. Sanford, 222 N. Y. 248.) Prior to such removal the March rent was due and payable. Nor would the claim of surrender and acceptance relieve the tenant of liability for the March rent. It only relieves a tenant from liability accruing after the date of the acceptance of the surrender.
Judgment reversed, with $30 costs, and judgment directed for plaintiff for the sum of $140, with interest and costs.
All concur; present, Lydon, Callahan and Peters, JJ.